Remarks
Claims 1-6, 8-13, and 15-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive.
Applicant alleges “In the Office Action, page 18, the Examiner argues that Muttik as modified by Xie discloses checking the selected at least one system file for malware using a local database based at least on signature analysis.  The Examiner’s assertion is respectfully traversed.”  This was not stated in the office action.  The pertinent portion of page 18 stated:

One of ordinary skill in the art of patent prosecution will readily note the absence of the phrase “based at least on signature analysis”.  Thus, Applicant’s summary of the office action is erroneous.  Applicant is respectfully requested to refrain from making untrue statements about office actions.  
Applicant continues by alleging “The cited portions of Muttik fail to describe checking a system file using a local database ... Xie also fails to suggest checking a system file using a local database.”  However, Applicant fails to provide any actual reasoning here.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Contrary to Applicant’s general allegation, the combination of Muttik as modified by Xie discloses this limitation as follows:
Muttik discloses ...

Xie ... discloses ...
Checking the selected at least one system file for malware using a local database based at least on signature analysis (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; comparing hash/signature/etc. to catalog, for example.  It is noted that the corruption discussed in Xie matches with the malware detection of Muttik);...
Therefore, Muttik in view of Xie discloses the argued subject matter.  
Applicant continues by alleging “In regard to ‘...when the selected at least one system file contains malware, the response further includes a type of the malware and a harmfulness of the malware...’, the Examiner cites U.S. Patent 7,854,006 (hereinafter ‘Andruss’) for support.”  This is a complete fabrication.  No language similar to this was in the previous claims, and Andruss was not cited for this subject matter that was not present in the previous claims.  Applicant is respectfully requested to refrain from making untrue statements about office actions.  
.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sandoval (U.S. Patent Application Publication 2019/0318090).
Regarding Claim 1,
Sandoval discloses a method for identifying system files to be checked for malware using a remote service, the method comprising:
Selecting, using a security application, at least one system file and identifying at least one attribute of the selected at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; any selection of a file, such as by intercepting an API call or other call from that file, where the file is a system file, such as by being part of the operating system’s kernel mode, for example);

Wherein information about the at least one system file or the attributes of the at least one system file is obtained in the repository, the information including at least one of a copy of the at least one system file, a path along which the at least one system file is located, data and time at which the at least one system file is added to the repository, and a hash sum of the at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; attributes, such as ID, hash, signature, etc., as examples);
Checking the selected at least one system file for malware using a local database based at least on signature analysis (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; checking local whitelists, blacklists, reputations, hashes, signatures, etc., as examples);

When the identified at least one attribute of the selected at least one system file does not match the attributes obtained from the repository, sending, by the security application, the selected at least one system file to a remote service for determining whether or not the at least one system file contains malware (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; sending data to the security service or other remote device, for example); and
Receiving a response from the remote service indicating whether or not the selected at least one system file contains malware, wherein when the selected at least one system file contains malware, the response further includes a type of the malware and a harmfulness of the malware (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; getting reputation information, whitelist, blacklist, etc., from security service or other remote device, where reputation information 
Regarding Claim 8,
Claim 8 is a system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 15,
Claim 15 is a medium claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 6,
Sandoval discloses that the identified at least one attribute of the selected at least one system file comprise at least a hash sum of the system file (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68-72, and associated figures; hash, for example).  
Regarding Claim 13,
Claim 13 is a system claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a medium claim that corresponds to method claim 6 and is rejected for the same reasons.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sandoval in view of Xie (U.S. Patent Application Publication 2014/0136893).
Regarding Claim 2,
Sandoval does not appear to explicitly disclose that the system file is contained in a server on which backups of the system files of the operating system are stored.  
Xie, however, discloses that the system file is contained in a server on which backups of the system files of the operating system are stored (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; intact files stored at server for backups to 
Regarding Claim 9,
Claim 9 is a system claim that corresponds to method claim 2 and is rejected for the same reasons.  
Regarding Claim 16,
Claim 16 is a medium claim that corresponds to method claim 2 and is rejected for the same reasons.  

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sandoval in view of Park (U.S. Patent Application Publication 2009/0150997).
Regarding Claim 3,
Sandoval does not explicitly disclose that the at least one system file is selected randomly.  
Park, however, discloses that the at least one system file is selected randomly (Exemplary Citations: for example, Paragraph 39 and associated figures; randomly select file for scanning, for example).  It would have been obvious to one of ordinary skill in the art at the time of 
Regarding Claim 10,
Claim 10 is a system claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a medium claim that corresponds to method claim 3 and is rejected for the same reasons.  

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandoval in view of Andruss (U.S. Patent 7,854,006).
Regarding Claim 4,
Sandoval does not explicitly disclose that the selected at least one system file was stored on the computing device of the user within a pre-determined time interval from a time at which the selection is performed.  
Andruss, however, discloses that the selected at least one system file was stored on the computing device of the user within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract; Column 3, lines 10-29; 
Regarding Claim 11,
Claim 11 is a system claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a medium claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Sandoval does not explicitly disclose that the selected at least one system file was modified within a pre-determined time interval from a time at which the selection is performed.  
Andruss, however, discloses that the selected at least one system file was modified within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, 
Regarding Claim 12,
Claim 12 is a system claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a medium claim that corresponds to method claim 5 and is rejected for the same reasons.  

Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muttik (U.S. Patent 6,963,978) in view of Xie.
Regarding Claim 1,
Muttik discloses a method for identifying files to be checked for malware using a remote service, the method comprising:

Obtaining, using the security application, attributes of the selected at least one file from a repository at which one or more of files and attributes of the files are stored (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; any attribute of the file, such as fingerprint, file itself, checksum, or the like, as examples);
Wherein information about the at least one file or the attributes of the at least one file is contained in the repository, the information including at least one of: a copy of the at least one file, a path along which the at least one file is located, a data and time at which the at least one file is added to the repository, and a hash sum of the at least one file (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; any attribute of the file, such as fingerprint, file itself, checksum, or the like, as examples);
Checking the selected at least one file for malware using a local database based at least on signature analysis (Exemplary Citations: for 
Comparing, using the security application, the attributes of the selected at least one file obtained from the repository against the identified at least one attribute of the selected at least one file (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; checking the above vs. fingerprints of innocent data and/or virus definitions, for example);
When the identified at least one attribute of the selected at least one file does not match the attributes obtained from the repository, sending, by the security application, the selected at least one file to a remote service for determining whether or not the at least one file contains malware (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; no match, send to the server for comparison with the database of backups of system files and/or attributes, for example); and
Receiving a response from the remote service indicating whether or not the selected at least one file contains malware (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, 
But does not explicitly disclose that the file is a system file, that the repository may contain system files of an operating system, and when the selected at least one system file contains malware, the response further includes a type of the malware and a harmfulness of the malware.  
Xie, however, discloses that the file is a system file (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; system files, for example);
Selecting, using a security application, at least one system file and identifying at least one attribute of the selected at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 26, and associated figures; system file selected via trigger or set time point, as examples, for scanning, for example);
Obtaining, using the security application, attributes of the selected at least one system file from a repository at which one or more of system files of an operating system and attributes of the system files are stored (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in 
Wherein information about the at least one system file or the attributes of the at least one system file is contained in the repository, the information including at least one of: a copy of the at least one system file, a path along which the at least one system file is located, a data and time at which the at least one system file is added to the repository, and a hash sum of the at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; attribute, such as hash or signature, for example);
Checking the selected at least one system file for malware using a local database based at least on signature analysis (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; comparing hash/signature/etc. to catalog, for example.  It is noted that the corruption discussed in Xie matches with the malware detection of Muttik);
Comparing, using the security application, the attributes of the selected at least one system file obtained from the repository against the identified at least one attribute of the selected at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 
When the identified at least one attribute of the selected at least one system file does not match the attributes obtained from the repository, sending, by the security application, the selected at least one system file to a remote service for determining whether or not the at least one system file contains malware (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; sending system file to server if the hash/signature does not match, for example.  It is noted that the corruption discussed in Xie matches with the malware detection of Muttik); and
Receiving a response from the remote service indicating whether or not the selected at least one system file contains malware (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; response may include intact system file hash, intact system file itself, or the like, as examples.  It is noted that the corruption discussed in Xie matches with the malware detection of Muttik).  It would have been 
Sandoval, however, discloses when the selected at least one system file contains malware, the response further includes a type of the malware and a harmfulness of the malware (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; getting reputation information, whitelist, blacklist, etc., from security service or other remote device, where reputation information includes threat type, score, severity, threat name, description, corrective actions, etc., for example).  
Sandoval also discloses a method for identifying system files to be checked for malware using a remote service, the method comprising:
Selecting, using a security application, at least one system file and identifying at least one attribute of the selected at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; any selection of a file, such as by intercepting an API 
Obtaining, using the security application, attributes of the selected at least one system file from a repository at which one or more of system files of an operating system and attributes of the system files are stored (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; attributes, such as ID, hash, signature, etc., as examples);
Wherein information about the at least one system file or the attributes of the at least one system file is obtained in the repository, the information including at least one of a copy of the at least one system file, a path along which the at least one system file is located, data and time at which the at least one system file is added to the repository, and a hash sum of the at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; attributes, such as ID, hash, signature, etc., as examples);
Checking the selected at least one system file for malware using a local database based at least on signature analysis (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; checking 
Comparing, using the security application, the attributes of the selected at least one system file obtained from the repository against the identified at least one attribute of the selected at least one system file (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; checking local whitelists, blacklists, reputations, hashes, signatures, etc., as examples);
When the identified at least one attribute of the selected at least one system file does not match the attributes obtained from the repository, sending, by the security application, the selected at least one system file to a remote service for determining whether or not the at least one system file contains malware (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and associated figures; sending data to the security service or other remote device, for example); and
Receiving a response from the remote service indicating whether or not the selected at least one system file contains malware, wherein when the selected at least one system file contains malware, the response further includes a type of the malware and a harmfulness of the malware (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68, 69, 71, 72, and 
Regarding Claim 8,
Claim 8 is a system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 15,
Claim 15 is a medium claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Muttik as modified by Xie and Sandoval discloses the method of claim 1, in addition, Xie discloses that the system file is contained in a server on which backups of the system files of the operating system are stored (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding 
Regarding Claim 9,
Claim 9 is a system claim that corresponds to method claim 2 and is rejected for the same reasons.  
Regarding Claim 16,
Claim 16 is a medium claim that corresponds to method claim 2 and is rejected for the same reasons.  
Regarding Claim 4,
Muttik as modified by Xie and Sandoval discloses the method of claim 1, in addition, Muttik discloses that the selected at least one system file was stored on the computing device of a user within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; scan newly received file, for example); and
Xie discloses that the selected at least one system file was stored on the computing device of a user within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; 
Regarding Claim 11,
Claim 11 is a system claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a medium claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Muttik as modified by Xie and Sandoval discloses the method of claim 1, in addition, Muttik discloses that the selected at least one system file was modified within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures); and
Xie discloses that the selected at least one system file was modified within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example).  
Regarding Claim 12,

Regarding Claim 19,
Claim 19 is a medium claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 6,
Muttik as modified by Xie and Sandoval discloses the method of claim 1, in addition, Muttik discloses that the identified at least one attribute of the selected at least one system file comprises at least a hash sum of the system file (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures); and
Xie discloses that the identified at least one attribute of the selected at least one system file comprises at least a hash sum of the system file (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example); and
Sandoval discloses that the identified at least one attribute of the selected at least one system file comprises at least a hash sum of the system file (Exemplary Citations: for example, Abstract, Paragraphs 17, 18, 21-25, 29, 31-37, 40, 41, 44, 45, 47, 48, 53-55, 61, 66, 68-72, and associated figures).  

Claim 13 is a system claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a medium claim that corresponds to method claim 6 and is rejected for the same reasons.  

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muttik in view of Xie, Sandoval, and Park.
Regarding Claim 3,
Muttik as modified by Xie and Sandoval does not explicitly disclose that the at least one system file is selected randomly.  
Park, however, discloses that the at least one system file is selected randomly (Exemplary Citations: for example, Paragraph 39 and associated figures; randomly select file for scanning, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the file selection techniques of Park into the malware detection system of Muttik as modified by Xie and Sandoval in order to allow the system to spot check files, to provide additional selection techniques, to verify that the target file is valid for the file’s format prior to performing additional scanning, and/or to increase security in the system.  

Claim 10 is a system claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a medium claim that corresponds to method claim 3 and is rejected for the same reasons.  

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muttik in view of Xie, Sandoval, and Andruss.
Regarding Claim 4,
Muttik as modified by Xie and Sandoval discloses the method of claim 1, in addition, Muttik discloses that the selected at least one system file was stored on the computing device of a user within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract; Column 4, line 59 to Column 6, line 16; Column 6, lines 23-57; Column 6, line 62 to Column 7, line 32; and associated figures; scan newly received file, for example); and
Xie discloses that the selected at least one system file was stored on the computing device of a user within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example; 
Andruss also discloses that the selected at least one system file was stored on the computing device of a user within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract; Column 3, lines 10-29; Column 3, line 42 to Column 4, line 44; Column 4, line 55 to Column 5, line 50; and associated figures; scan files after time intervals, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the differential virus scan techniques of Andruss into the malware detection system of Muttik as modified by Xie and Sandoval in order to reduce performance degradation resulting from scanning by reducing the number of files or objects to be scanned, to shorten the scan operation period without weakening protection of the computers, and/or to increase security in the system.  
Regarding Claim 11,
Claim 11 is a system claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a medium claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 5,

Xie discloses that the selected at least one system file was modified within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract, Paragraphs 14-19, 21, 23, 25-30, 32-39, and associated figures, as well as corresponding disclosures in paragraphs 43-61, at least discussing the modules in figures 3 and 4, for example).  
Andruss also discloses that the selected at least one system file was modified within a pre-determined time interval from a time at which the selection is performed (Exemplary Citations: for example, Abstract; Column 3, lines 10-29; Column 3, line 42 to Column 4, line 44; Column 4, line 55 to Column 5, line 50; and associated figures; add modified files to scan list for scanning at the end of the period, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the differential virus scan techniques of Andruss into the malware detection system of Muttik as modified by Xie and Sandoval in order to reduce performance degradation resulting from scanning by 
Regarding Claim 12,
Claim 12 is a system claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a medium claim that corresponds to method claim 5 and is rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432